Willard, A. J.,
dissenting. The cause of action was one “ arising on contract for the recovery of money only.” — Code, Section 152. *206This is indicated by the form of the summons, and by the complaint, both in the stating part, and in the prayer for relief. The complaint cannot be regarded as, in substance, an equity proceeding in the nature of a bill to open a stated account on equitable grounds, for the requisites of such a bill are not set forth. The characteristics of such a bill were considered and stated by this Court in McDow vs. Brown, (2 S. C., 95,) nor is any other ground of recovery stated appropriate for the consideration of a Court of Equity. The plaintiff probably assumed that the cause of action was of an equitable character, for the reason that the amount of his recovery could not be ascertained without the taking of an account. The relation of defendant to the plaintiff was in no respect fiduciary, and an acccounting between them was not necessarily an equitable proceeding. The taking of an account is within the jurisdiction of the Courts of law as well as those of equity. The practice of referring issues of fact, in actions at law, where the examination of long accounts is rendered necessary, to referees, existed in New York prior to the adoption of its Code of Procedure. The Section of the Code of that State from which the provisions of the first sub-division of Section 295 of our Code were taken was designed to continue that practice under the Code of that State without essential change. It was not necessary for the plaintiff to leave unstated in his summons the exact amount for which he sought judgment. He was at liberty to insert in his summons and in his prayer for judgment such amount as he considered properly due to him. Such a statement was contemplated by the provisions of Sub. 1, See. 152, of the Code, prescribing the requisites of a summons in an action on a money demand arising on contract, although the want of a statement of a specified sum cannot prejudice the plaintiff at the present time. It cannot, on the other hand, change the essential character of his complaint. The issue joined was primarily triable by a jury. — Code, Section 276. How the case came to be tried before the Judge without a jury does not appear; but we are compelled to assume that the trial by jury was waived, as no objection on this account is brought before us by a proper exception. The action must be regarded as one arising at law, and we are limited to correcting any errors of law that may appear in the record.—Sullivan vs. Thomas, 3 S. C., 531.
The decision of the Circuit Judge places an erroneous construction upon the testimony furnished by the plaintiff’s bank book, and *207such error enters into and affects the whole judgment below. The plaintiff's case rested chiefly upon the proof afforded by his bank book, in which the various credits to which he was entitled were entered by the officers of the bank. The proper understanding of the force and effect of the credits thus given, as evidenced by the bank book, was a question of law for the Court to pass upon, and that we are competent to review. The error of the Circuit Court consisted in construing the credits as they stood in the bank book, without proper regard to the effect of the notice given by the defendants. That notice was given prior to September 6, 1861, to take effect on that day, and was that “ all credits will be hereafter given, .and be payable in currency, in which term the Confederate Treasury notes are included.” A credit appears in the bank book previous to the date of the notice, which, it is not disputed, represented gold values. The first credit that appears after September 6,1861, stands under date of November 6, 1861, and is “ to balance, $33,481.96.” It appears that this balance embraces all transactions prior to November 6, 1861, belonging to this account. This balance was on that day placed to the credit of plaintiff's testator. As the subsequent portions of the account rest upon this balance and upon deposits of currency, it becomes necessary to inquire whether, under the operation of the notice, that credit must be regarded as made with reference to values as existing in Confederate currency. The notice states that “ all credits will be given and payable in currency.” It explains what is meant by currency, making it to include Confederate treasury notes. The credit given by way of balance, November 6, 1861, was already one of the credits intended to be affected by the notice. In order to read “ all credits,” as excluding a certain class of credits, namely, balances of former accounts, carried forward as credits, the language employed by the parties must be limited by the nature of their dealings, or something attendant upon such transactions capable of entering into and modifying the terms employed. The inquiry is, then, whether the nature of the dealings between the parties or the attendant circumstances can operate to limit the terms of the notice in the manner stated. It must be assumed that at the time in question no very great disparity between gold and currency values existed, and we cannot assume that the vast disparity that subsequently occurred was in the contemplation of the parties. That the defendants desired that their accounts with *208their customers should assume the single and simple form of currency accounts, may be reasonably assumed. That they intended by their notice to carry forward gold accounts as separate and distinct from currency accounts, is not warranted, in view of the fact that both parties continued to deal on the footing of a single account, embracing deposits made both before and after the notice. That defendant intended that the gold balance should be carried forward into the currency account without Ifesing its essential character is hardly credible, and not a reasonable assumption. Such a mode of keeping the accounts would tend to create constant ground for dispute between themselves and their customers, on account of the intricacies arising from the constant change in the relation between gold and currency values, the solution of which could hardly be anticipated short of litigation. There is no construction that can be put upon the terms of the notice so as to sustain the plaintiff’s view of the case but what would suppose that the defendant intended something utterly at variance with commercial usage and convenience, and too cumbersome to enter into the practical relations between the bank and its customers. On the other hand, assuming that the intentions of the defendant was that all balances struck after the 6th of September, 1861, should be regarded and treated as currency balances, no possible injury could result to the customers who had a gold balance on deposit at the time notice ivas given, for he mould withdraw it, and, if he chose, convert it into currency and make a currency deposit. It is not reasonable to engraft upon the languge of defendant’s notice terms leading to such intricacies as those involved in the plaintiff’s view of the case. It is too late for the plaintiff to urge that the balance of November 6 was improperly stated, inasmuch as it did notallow the value of the gold deposits in currency. Many years of acquiescence in the correctness of this entry, with full notice, precludes any inquiry into its original propriety. The balance stated and credit, November 6, 1861, was, under the operation of the terms of the notice, to be regarded as a currency credit. Such being the case, it would follow that all subsequent transactions evidenced by the bank book, resting either on that balance or on currency deposits, must be regarded as representing values estimated upon the basis of the current value of Confederate treasury notes. A new trial should be granted.